Title: To Benjamin Franklin from Stephen Hills et al., 2 [March] 1779
From: Hills, Stephen
To: Franklin, Benjamin


May it please your Excellency,
Brest Harbour, Feby [i.e., March] 2d 1779
Such is our unlimited confidence in your candour and generosity that we again presume to trouble you with a few lines respecting our present situation, and the manner in which things have been conducted, Vizt,
In America we were called upon by the Gentlemen who have the honour to compose the Navy-Board (Eastern Department) to exert ourselves with all possible diligence and attention for the better getting the Ship to Sea, which we are conscious we did to the utmost of our power, (and that with singular pleasure for so laudible a purpose) forgetting the prospect of a Cruize, and the great advantages which would naturally arise.— We then represented to those Gentlemen the situation we should be in when in France and what we should expect while there.— For our better encouragement they promised us such supplies as would enable us to appear in the Character of Officers and Gentlemen from which we little suspected there was a necessity of a written Order for that purpose.—
We would inform your Excellency that all of us early took a part in the present Contest, and unfortunately have been captured, imprisoned for many months, on half allowance, one with the loss of a hand, and the others loss of property; add to this the insults of every mercenary Foot and private Soldier, as there was no distinction between Officers and Privates:—Our Families in want at home, and ourselves in distress abroad, naturally demanded the assistance of our friends and it has not been in our power to repay them again, our monthly Wages from the Continent (thirty Dollars) not being more than equal to a Guinea, the depreciation of Paper Currency being so great in America.—
We beg not to be understood as extravagant in our demands; all that is expected while here is sufficient to cloath ourselves as becomes the station of Officers, and this we are credibly informed has been granted to Captn Tucker of the Boston Frigate, his Officers and some of his Men, even the Ship Steward who is at present on board, assured us this day, that he was supplied with Money and Clothes to the amount of Four Hundred and fifty Livres, and the Officers to the amount of their Wages then due.— We trust your Excellency has no disposition to grant favours to one, and deny them to others under like circumstances; it is no longer a secret from the present reserved behaviour of Captn Landais to his Officers, that very little can be expected from him— be that as it may, we are determined to act the part becoming our stations, and render every service in our power, for the welfare of America, and as the Ship is to return home, Convoy to those Vessels laden with stores for the Continent, embrace your Orders with pleasure, preferring the good of our Country to our own private emolument;—whatever answer your Excellency shall please to grant beg that it may be directed to one of your Petitioners, as there is not that Harmony subsisting between Captain Landais and ourselves that we wish for sincerely.—
It is with pain that we inform your Excellency of the general uneasiness which prevails on board, as every Officer is put to the same allowance of Provision and Liquors as the foremast Men, and that not equal to the allowance made by Congress; but for the welfare of the Service hope the Observations made so justly upon the British, may not be applied to the American Navy, Vizt— “Where the Captain is more intimate with the Purser, and makes him a greater Confidant than his principal Officers, very little happiness can be found.—” This is the case on board the Alliance.—
We are with all due defference your Excellency’s Most Obedient and most humble Servants,
Stephen HillsJoseph AdamsJames DeggeJohn BuckleyThos ElwoodM. Parke
Benjamin Franklin Esqr Minister, Plenipotentiary, at Paris.
 
Addressed: His Excellency / Benjamin Franklin, Esquire / Minister and Plenipotentiary at the / Court of Versailles / Paris
Endorsed: Officers of the Alliance  Cloathing  2d complaining of Capt Landais
Notation: Feb. 2. 1779—
